Citation Nr: 0106786	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-07 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the right thigh.

3.  Entitlement to a compensable evaluation for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected his appeal as to the issue of malaria.  Therefore, 
the propriety of each rating during the time period from 
April 24, 1997, through the point in time when a final 
resolution has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).


REMAND

The veteran's service medical records show that he was seen 
in May 1966, for treatment of a possible "fracture 
R/ankle."  It appears that the "R" was written over 
another letter that cannot be identified.  A radiographic 
report dated the same day in May 1966, shows that an X-ray 
examination of the right ankle was requested.  It was 
indicated that the examination was requested to rule out a 
fracture of the right ankle.  Later on the same day in May 
1966, it was reported that the history, treatment and X-rays 
were compatible with an "acute capsular sprain of ankle."  
It was not specified whether the injury was to the right or 
left ankle.  

In January 1997, the veteran was afforded a VA examination of 
the joints.  It does not appear that the examiner reviewed 
the claims folder.  The veteran reported that he had 
sustained a left ankle fracture in a parachute jump "in 
approximately 1966."  The examiner reported that an X-ray 
examination of an unspecified ankle had revealed mild 
degenerative joint disease.  The diagnosis was "status-post 
ankle injury with residual, mild post-traumatic arthritis."

Although the examination results support a finding that the 
veteran has a left ankle disability that was incurred in 
service, the examination was inadequate due to the failure to 
consider the complete record.  VA regulations provide that 
where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (2000); see 38 C.F.R. § 19.9 (2000).  Where 
the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).

With regard to the issue of service connection for residuals 
of a right thigh shrapnel wound, the Board notes that at the 
time of a June 1997 VA examination, the veteran was found to 
have three to four small wounds in the right anterior thigh 
proximal over the right hip.  The diagnosis was status post 
shrapnel wound of the right thigh with no residuals.  The 
Board notes that it does not appear that x-rays were taken of 
the right thigh to determine the presence or absence of 
shrapnel.  Moreover, at the time of his December 2000 
hearing, the veteran reported having numerous problems 
relating to his right thigh shrapnel wounds.  The Board is of 
the opinion that the veteran should be afforded an additional 
VA examination to determine if the veteran currently has any 
residuals resulting from the right thigh shrapnel wound, and, 
if any are present, the etiology of the shrapnel wound.  

With regard to the issue of an increased evaluation for 
malaria, the Board notes that the veteran testified at his 
December 2000 hearing that he was having liver trouble as a 
residual of his service-connected malaria.  

Under Diagnostic Code 6304, a 100 percent evaluation is 
assigned when there is an active disease process.  
Thereafter, the residuals are to be rated under the 
appropriate system, such as liver damage.  As the veteran has 
testified as to having liver problems related to his service-
connected malaria, with such problems occurring subsequent to 
the June 1997 VA examination, the Board is of the opinion 
that an additional VA examination should be performed to 
determine the current severity of the veteran's malaria.  See 
VAOPGCPREC 11-95 (1995); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for malaria or 
residuals thereof, and residuals of a 
shrapnel wound to the right thigh.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records it is unsuccessful 
in obtaining.

3.  The veteran should be afforded an 
appropriate examination to determine 
whether the veteran currently has malaria 
or its residuals.  The examiner should 
indicate whether active disease is 
present and, if not, whether any 
residuals are present, including any 
liver or spleen damage.  If any residuals 
are present, the examiner should report 
all findings necessary to ascertain the 
severity of those residuals.  The 
examiner should perform all indicated 
studies.

4.  The veteran should be afforded an 
appropriate examinations to whether the 
veteran has any current residuals of a 
left ankle injury or shrapnel wound of 
the right thigh.  All necessary tests and 
studies, including x-ray findings, should 
be performed and all findings must be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available for review prior to the 
examination.  The examiner is requested 
to respond to the following questions:

Does the veteran currently have residuals 
of a left ankle injury, or right thigh 
shrapnel wound, including painful scars?  
If any residuals are present, is it as 
least as likely as not that they are 
related to an injury or other incident of 
service origin?

The examiner should provide a rationale 
for each opinion rendered.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for residuals of a 
left ankle injury, and right thigh 
shrapnel wound; and a compensable 
evaluation for malaria. 

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised, however, that the examinations requested in this 
remand are deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000)..

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




